Title: To George Washington from Charles Cotesworth Pinckney, 24 February 1794
From: Pinckney, Charles Cotesworth
To: Washington, George


          
            My dear Sr:
            Charleston [S.C.] Feb: 24th: 1794
          
          I cannot find words to express the just sense I have of the many obligations I am under
            to you, nor how sensible I am of the very great honour you have conferred on me by your
            confidential Letter of the 22d: of last Month. Of all the public offices in our Country
            the one you mention to me is that which I should like best to fill; except in case of a
            general War, when if other matters would admitt, I should prefer being in the field; and
            tho I am sensible I should appear to great disadvantage in an office which had been so
            ably filled by General Knox I should by close application and undeviating Integrity
            endeavour to apologize to my Country for your choice. Entertaining these sentiments,
            judge of my mortification when I am constrained to declare that circumstances not in my
            power to controul will prevent my accepting the offer your partiality for me has induced
            you to make. Your goodness to me, and the many proofs I have received
            of your friendship require me to be explicit in my reasons. Soon after the conclusion of
            the War, Land & Negroes in this State, sold at a very high rate, far exceeding their
            real value. At that time tempted by the offer of a long credit, and mistaken in my Ideas
            with regard to the annual profit of such property, I became a considerable purchaser;
            and altho I have been assisted by a very lucrative profession in the practice of which I
            have been fortunate, I still remain very considerably in debt; so much so, that if I was
            to relax for some time to come in paying the closest attention to my private affairs,
            inevitable ruin would follow. Mrs: Pinckney & her Brother
            & Sister have large demands on some persons in Georgia who are endeavouring to use
            every subterfuge to secrete their property & to avoid paying what they owe; her
            Brother is in Europe, and her Sister’s Husband, Mr: Ralph Izard Junr:, is of so indolent
            a temper that the attending to this business of necessity devolves on me, and was I not
            to go to Georgia sometimes, particularly in April & November to watch over her
            affairs, her property there would be lost, and instead of protecting I should in fact
            sacrifice her interest. All the Children I have alive are females, it is therefore a
            duty I owe them to leave my affairs as little perplexed as possible; and from the best
            consideration I have been able to give these affairs, it will take me at least two years
            so to arrange them as to permitt me safely to be absent from them. These reasons and a conviction that no man ought to be in high office whose affairs
            are entangled and embarrassed, tho his property if sold may be much more than sufficient
            to pay all he owes, compell me to decline the high honour you intended for me; at the
            same time permitt me to declare that if it was not for these circumstances, I would most
            readily avail myself of your friendship & partiality, and should you, when my
            affairs are in a more pleasing train, & I can with propriety dispense with an
            immediate attention to them, think fit to require my services in any way in which you
            may judge me qualified, I will most chearfully serve; for tho I am very fond of and
            prefer private life, & shall be forty Eight Years old tomorrow, I am too much
            flattered by your indulgent opinion not to wish to take a part in your
              administration.
          The purport of your Letter shall not be communicated by me, that the Gentleman who may
            be nominated for the Department may have the pleasure of thinking that he was early
            designated for the appointment. With the
            sincerest gratitude I remain Your affectionate & devoted hble Servt
          
            Charles Cotesworth Pinckney
          
          
            Your Letter was not handed to me till last Thursday or it should have been sooner
                answered.
          
        